   Case: 1:18-cv-04267 Document #: 13 Filed: 12/17/18 Page 1 of 4 PageID #:58



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CYNTHIA LLOYD,                                )
                                              )
                Plaintiff,                    )
                                              )       Civil Action No. 18-cv-04267
                v.                            )
                                              )       Hon. Harry D. Leinenweber
CREDIT SYSTEMS                                )
INTERNATIONAL, INC.,                          )
                                              )
                Defendant.                    )


   PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO QUASH AND FOR
                         PROTECTIVE ORDER


     1.         On December 14, 2018, without a meet and confer as required by Fed. R. Civ. Pr.

  37(a)(1), Defendant filed a motion to quash and for protective order. Defendant’s motion

  should be denied on that basis alone.

     2.         Defendant via email requested that Plaintiff change the location of its 30(b)(6)

  deposition, which was noticed up at the address Defendant has on file with the Illinois

  Secretary of State for the President of the company, in Fort Worth, Texas. (Dkt. #10,

  Exhibit 3).

     3.         Defendant informed Plaintiff that it deponent was located in Fort Worth, Texas,

  but it did not want to have the deposition at a private residence. (Dkt. #10, Exhibit 3).

     4.         Plaintiff agreed, and informed Defendant that it would move the location of the

  30(b)(6) deposition and would provide the new location "shortly". (Dkt. #10, Exhibit 4).

     5.         Three hours later, and without any conference pursuant to Rule 37, Defendant

  filed the instant motion.
 Case: 1:18-cv-04267 Document #: 13 Filed: 12/17/18 Page 2 of 4 PageID #:59



   6.      At the same time, Plaintiff received the address for the alternative location in Fort

Worth, as requested by Defendant, and amended the Notice of Deposition accordingly.

(Exhibit A, Emails between Plaintiff's Counsel and Defendant's Counsel).

   7.      Plaintiff also demanded that Defendant withdraw its Motion to Quash and for

Protective Order, as Defendant had already been told prior to filing its motion that it would

receive a new deposition location that was not a private residence. (Ex. A, Emails)

   8.      Defendant now refuses to withdraw its motion unless Plaintiff changes the

location of the deposition to Defendant's counsel's office in Dallas.

   9.      Plaintiff is not obligated to notice up its rule 30(b)(6) deposition for a location

within the control of Defendant, and where she cannot pre-arrange office space, wifi access

and printing.

   10.     Plaintiff counsel properly noticed up its Rule 30(b)(6) deposition for a location in

Fort Worth, Texas, which is where the deponent is located.

   11.     Defendant's counsel did not confer on the issue of changing the original

deposition location prior to filing this motion.

   12.     Had they done so, Plaintiff would have informed Defendant that the address of the

new location would be available within a matter of hours.

   13.     Instead, parties are now briefing an 11th hour motion that has failed to comply

with Fed. R. Civ. Pr. 37(a)(1), and that is unnecessarily before this Court.

   14.     Defendant has not provided any reasonable explanation as to why the deposition

cannot proceed in Fort Worth, Texas, or why it is more cost efficient to have the deposition

at Defense counsel’s office, when Plaintiff has already incurred the fees and costs of the

court reporter and the current deposition location.
     Case: 1:18-cv-04267 Document #: 13 Filed: 12/17/18 Page 3 of 4 PageID #:60



   WHEREFORE, Plaintiff request that Defendant’s motion to quash and for protective order

be denied and that Defendant pay attorney fees and costs incurred by Plaintiff in responding to

this motion.




                                                    Respectfully submitted,

                                                    By: /s/ Celetha Chatman
                                                    One of Plaintiff’s Attorneys


Celetha Chatman
Michael Wood
Community Lawyers Group, Ltd.
20 N. Clark Street, Suite 3100
Chicago, IL 60602
Ph: (312)757-1880
Fx: (312)265-3227
cchatman@communitylawyersgroup.com
mwood@communitylawyersgroup.com
     Case: 1:18-cv-04267 Document #: 13 Filed: 12/17/18 Page 4 of 4 PageID #:61




                                CERTIFICATE OF SERVICE

         I, Celetha Chatman, an attorney, hereby certify that on December 17, 2018, I electronically
filed the foregoing document using the CM/ECF system, which will send notification of such filing
to all attorneys of record.

 Dated: December 17, 2018                                                    Respectfully submitted,


                                                                       By:      /s/ Celetha Chatman


Celetha Chatman
Michael Wood
Community Lawyers Group, Ltd.
20 N. Clark Street, Suite 3100
Chicago, IL 60602
Ph: (312)757-1880
Fx: (312)265-3227
cchatman@communitylawyersgroup.com
mwood@communitylawyersgroup.com
